Order filed, April 15, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00147-CV
                                 ____________

         ANDREW DEMERS AND JOE BROCK RAMEY, Appellant

                                            V.

    FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee


                On Appeal from the County Court at Law No 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-CCV-051957


                                     ORDER

      The reporter’s record in this case was due April 07, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Kelly D. Kelly, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM